DETAILED ACTION
The following is a Non-Final office action in response to communications received on 8/26/2021.  Claims 1 and 21 have been amended.  Claims 1-10 and 21-28 are pending and examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsalidis (U.S. Publication No. 2013/0047539).
Regarding claim 1, Katsalidis discloses a method of constructing a modular building, said method comprising the following sequential steps: (a) constructing a multi-floor building frame (Fig. 1) by connecting a plurality of like open topped-trays (12, Fig. 4) and a plurality of column assemblies (Figs. 1 and 6), with said plurality of like open topped-trays forming floors and said plurality of column assemblies separating the floors; (b) assembling a walls or a walls formwork (4400, Fig 43) to said multi-floor building frame; and (c)  pouring wet concrete into said open topped-trays  on a plurality of floors and ten allowing the concrete to cure to form said modular building (Para [0196]).  Katsalidis teaches pouring a wall of a lower section (lower floor) at the time of pouring a floor slab of an upper section (upper floor), which can reasonably constitute 
Regarding claim 2, Katsalidis discloses wherein said plurality of column assemblies are hollow (6, Figs. 5-6) and said wet concrete is also poured therethrough (Para [0132]).
Regarding claim 3, Katsalidis discloses wherein said walls formwork (4404, 4406, Fig. 3) are hollow and said wet concrete is also poured therethrough (Para [0196)]).
Regarding claim 6, Katsalidis discloses wherein said wet concrete is poured into each of said plurality of like open topped-trays and then allowed to cure (Para [0121]).
Regarding claim 7, Katsalidis discloses wherein said wet concrete is poured into a first section of said plurality of like open topped-trays, wherein said first section of said plurality of like open topped-trays is allowed to cure, and then said wet concrete is poured into the remainder of said plurality of like open topped-trays, and wherein said remainder are allowed to cure (Para [0128]-[0129]).
Regarding claim 8, Katsalidis discloses wherein said wet concrete is poured into said plurality of like open topped-trays progressively, which wherein said plurality of like open topped-trays are progressively allowed to cure (Para [0128]-[0129]).
Regarding claim 10, Katsalidis discloses wherein bracing is attached to the exterior of said modular building (Para [0208]).  The Examiner considers the back . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. Patent No. 8,844,223).
Regarding claim 1, Zhong discloses a method of constructing a modular building (Figs. 97-114), said method comprising the following steps:(a) constructing a multi-floor building frame (Fig. 114) by connecting a plurality of like open topped-trays (92, Figs. 102-103) and a plurality of column assemblies (approximate 86, Fig. 99), with said plurality of like open topped-trays forming floors and said plurality of column assemblies separating the floors (Figs. 102, 103); (b) assembling a walls or a walls formwork (74, Fig. 102) to said multi-floor building frame; and (c) pouring wet concrete into said open topped-trays to form said modular building (Col. 27, lines 1-8).  Zhong does not disclose the method being performed in the sequential order as claimed. However, Zhong does disclose that various modifications may be made without departing from the scope and spirt of the invention and that the various embodiments are not to be limiting and the scope of Zhong is not limited to the method and process of constructing a multi-floor building frame.   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have constructed a modular building in a variety of sequential steps including one whereby each story was formed prior to the pouring of 
Regarding claim 2, Zhong discloses said plurality of column assemblies (approximate 86, Fig. 99) are hollow and said wet concrete is also poured therethrough (Col. 27, lines 1-8).
Regarding claim 3, Zhong discloses said walls formwork (74) are hollow and said wet concrete is also poured therethrough (Figs. 100, 101; Col. 27, lines 1-8).
Regarding claim 4, Zhong discloses a roof structure (532, Fig. 114) is assembled to said multi-floor building frame.
Regarding claim 5, Zhong discloses said roof structure (532) being assembled to said multi-floor building frame as set forth above, but does not specifically disclose the roof being assembled prior to the pouring of said wet concrete.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have placed the roof prior to pouring wet concrete at least at the parking slab or basement slab since it is industry standard to allow utilizes/drains to be installed, backfill to settle and reduce the amount of water that enters and needs to be pumped out. 
Regarding claim 6, Zhong discloses said wet concrete is poured into each of said plurality of like open topped-trays and are cured (Col. 27, lines 7-8), but does not disclose that each floor is poured all at once and cured.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have constructed a modular building in a variety of sequential steps including one whereby each story was formed prior to the pouring of concrete as great alternative to help 
Regarding claim 7, Zhong discloses said wet concrete being poured, but does not disclose the concrete being poured into a first section of said plurality of like open topped-trays, which said first section of said plurality of like open topped trays is allowed to cure, and then said wet concrete is poured into the remainder of said plurality of like open topped-trays, and which said remainder are allowed to cure. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have known to pour concrete in sections and allow it to cure as an industry standard to avoid cracks and the ease of workability. 
Regarding claim 8, Zhong discloses said wet concrete is poured into said plurality of like open topped-trays as set forth above, but does not disclose it being poured progressively and are progressively allowed to cure.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have progressively poured the concrete and allow it to cure, especially in the cases of the walls to avoid blowouts of the forms due to the pressure of the concrete and allow ro ease of workablity. 
Regarding claim 10, Zhong discloses wherein bracing (222, Figs. 46-49) is attached the exterior of said modular building.



Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsalidis (U.S. Publication No. 2013/0047539).
Regarding claims 4 and 5, Katsalidis discloses the multi-floor building (Fig. 1 as set forth above, but does not disclose a roof structure assembled to said multi-floor building frame and prior to the pouring of the wet concrete.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have assembled a roof structure to a multi-floor building frame prior to pouring the concrete since there assembly of a roof on any building structure is well known to have a roof structure to protection against elements to a dwelling space.  Furthermore, one of ordinary skill in the art would have been inclined to at least completely form each level of the structure and pour concrete in alignment with the steps taken with the remaining of the construction process to save time and make it more efficient to the completion of the structure. 

Allowable Subject Matter
Claims 21-28 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a method of constructing a modular building involving sequential steps of constructing a multi-floor building frame by connecting a plurality of like open topped trays and a plurality of column assemblies, 

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.   Applicant argues that neither Katsalidis nor Zhong teaches or suggest pouring a plurality of floors at the same time and allowing it to cure as the steps are sequential.
In response to Applicant’s arguments, Examiner respectfully disagrees.  First and foremost, Applicant has argued limitations for which have not been claimed.  Applicant has not clearly claimed that the concrete is poured simultaneously or at the same time.  As stated above, the Examiner considers the methods by which both Katsalidis and Zhong construct the modular buildings to be reasonably one that involve the pouring of muiltiple floors before they are cured.  The Applicant has not stated the degree in which they floor have cured.  Typically, concrete is not fully cured (100%) before additional concrete, in this case floors, can be poured.  Therefore, the Examiner maintains that both Katsalidis and Zhong teaches and suggests the invention as it is claimed. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633